Citation Nr: 0834573	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to December 
1986.  The information of record also reflects that the 
veteran was a member of the Army National Guard from December 
1986 to January 2005.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).

On her January 2006 VA Form 9, the veteran requested a 
Central Office Board hearing in Washington, DC; however, in 
correspondence dated and received in May 2007, she withdrew 
her hearing request.  See 38 C.F.R. § 20.702(e) (2007).

The record raises a claim of entitlement as to whether both 
the amount and the effective date of the withholding of 
benefit payments for Reserve/National Guard drill/annual 
training for the fiscal year of 2002 were correct.  See 
Veteran's Statement dated January 10, 2005.  This additional 
claim has not yet been adjudicated by the RO.  Therefore, it 
is referred to the RO for appropriate development and 
consideration.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

Service connection may be established for disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for disability resulting 
from aggravation of a preexisting injury or disease in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Generally, a disability will be service-connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2007).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 
C.F.R. § 3.6(c)(1) (2007).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2007).  INACDUTRA means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 
3.6(d) (2007).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated in 
the line of duty while performing ACDUTRA or INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

An injury is not incurred "in the line of duty" if it was the 
result of the veteran's own willful misconduct or was a 
result of his or her abuse of alcohol.  38 C.F.R. § 3.1(m).  
A service department finding that an injury occurred in the 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993) 
(Coast Guard determination that veteran's eye disease was 
incurred in the line of duty binding on VA pursuant to 
regulation).

In the current appeal, the veteran has claimed entitlement to 
service connection for glaucoma.  VA treatment records dated 
from August 2003 through August 2004 reflect that she was 
diagnosed with glaucoma in August 2003 and underwent medical 
treatment, including surgeries, for this condition through 
August 2004.  In her October 2004 Notice of Disagreement, the 
veteran reported that she went to a private doctor prior to 
seeking VA treatment for her eye issues, but she did not 
identify the timing or location of this private treatment.  
On remand, the RO should make an effort to obtain these 
private medical records, after securing any necessary 
authorization from the veteran.

The veteran's service medical records pertaining to her 
active duty service from March 12, 1981 to December 14, 1986 
show that her eyes were normal throughout that time period.  
In the current appeal, the veteran contends that she received 
medical treatment and surgery for glaucoma when still in the 
military, specifically while a member of the DC National 
Guard.  Her service records indicate that she was a member of 
the Army National Guard from December 31, 1986 to January 31, 
2005, with 69 training days for the fiscal year of 2004.  
However, the service records associated with the claims file 
are incomplete.  On remand, the RO should contact the 
National Personnel Records Center (NPRC) for purposes of 
obtaining all service records, medical and personnel, if 
available, for the veteran.  In addition, the RO should 
request verification of all of the veteran's periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) from December 31, 1986 to January 31, 2005.

Thereafter, the veteran should be afforded a VA examination 
to determine the nature and etiology of her current eye 
condition.  The VA examiner should be asked to review the 
claims file in detail, including any evidence obtained from 
the veteran, and to offer a medical nexus opinion as to 
whether it is as least as likely as not (i.e., 50 percent or 
more probability) that: (1) her current eye condition had its 
clinical onset during active duty service, or in the line of 
duty during any period of ACDUTRA, or in the line of duty 
during any period of INACDUTRA; and (2) her current eye 
condition was caused by any incident that occurred during 
active duty service, or in the line of duty during any period 
of ACDUTRA, or in the line of duty during any period of 
INACDUTRA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her eye 
condition at any time since her 
discharge from active duty service on 
December 14, 1986.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If any records are 
unavailable, then a negative reply is 
requested.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for any and all 
service records, medical and personnel, 
if available, for the veteran.  The RO 
should also request verification of all 
of the veteran's periods of active duty 
for training (ACDUTRA) and inactive 
duty training (INACDUTRA) from December 
31, 1986 to January 31, 2005.  The RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If any records are 
unavailable, then a negative reply is 
requested.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of her eye condition.  It is 
imperative that any examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  
The VA examiner is requested to address 
the following:

(a).  Please specify the diagnosis or 
diagnoses of the veteran's current eye 
condition.

(b).  Is it as least as likely as not 
(i.e., 50 percent or more probability) 
that the veteran's current eye 
condition had its clinical onset: (i) 
during her active duty service (from 
March 12, 1981 to December 14, 1986); 
(ii) in the line of duty during any 
period of ACDUTRA; or (iii) in the 
line of duty during any period of 
INACDUTRA?

(c).  Is it as least as likely as not 
(i.e., 50 percent or more probability) 
that the veteran's current eye 
condition was caused by any incident 
that occurred: (i) during her active 
duty service (from March 12, 1981 to 
December 14, 1986); (ii) in the line 
of duty during any period of ACDUTRA; 
or (iii) in the line of duty during 
any period of INACDUTRA?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

